1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                    )    Case No.: 1:19-CV-0603 - JLT
                                                     )
12                 Plaintiff,                        )    ORDER REFERRING THE MATTER TO VDRP
13          v.                                       )
                                                     )
14   GILBERTO ARIAS, et al.,                         )
                                                     )
15                 Defendants.                       )
16
17          In the Joint Scheduling Report filed on July 25, 2019, the parties stipulated for the action to be
18   referred to the Court’s Voluntary Dispute Resolution Program (VDRP) pursuant to Local Rule 271.
19   (Doc. 12 at 10) At the Scheduling Conference held on August 1, 2019, the parties confirmed on the
20   record that they wish to proceed with VDRP.
21          Therefore, the Court ORDERS: The matter is referred to the Voluntary Dispute Resolution
22   Program.
23
24   IT IS SO ORDERED.
25
        Dated:    August 1, 2019                               /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
